Citation Nr: 1823741	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO. 14-35 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In a May 2017 rating decision, the RO denied the Veteran's claims of (1) entitlement to service connection for a cervical spine disability and (2) whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for degenerative disc disease of the lumbar spine. The Veteran timely filed a Notice of Disagreement (NOD) in May 2017 and elected the Decision Review Officer (DRO) process. The RO has not provided Veteran with a Statement of the Case (SOC); therefore the issues are not ripe for adjudication by the Board. 

Further, in the February 2018 appellant's brief, the Veteran's representative indicated that since the issuance of the Supplemental Statement of the Case for TDIU in January 2017, the Veteran had been granted service connection for coronary artery disease with a 60 percent disability rating which meets the schedular requirements for a TDIU. The Veteran's representative requested AOJ readjudication for the TDIU claim on appeal.

As such, Board consideration of the merits of the Veteran's TDIU claim is deferred pending the issuance of an SOC for the service connection claim for the cervical spine disability and the new and material evidence claim for the lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC for the Veteran's claims of (1) entitlement to service connection for a cervical spine disability and (2) whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for degenerative disc disease of the lumbar spine.

2. Thereafter, the AOJ should take any additional development as deemed necessary and readjudicate the Veteran's claim for a TDIU. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

